AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                  Jerome Antwan Cooper
                            Plaintiff                                  )
                         v.                                            )      Civil Action No.      4:19-cv-2020-JFA
   W.E. Mackelburg, Federal Bureau of Prisons, N.                      )
     Reed, R. Binford, E, Williams, Lt. Canaba,                        )
    Chambers, Officer Brow, Officer Colins, et al                      )
                           Defendant


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)              the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of           %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
 other: This case is dismissed without prejudice pursuant to Fed. R. Civ. P. 41 (b ).


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

 decided by the Honorable Joseph F. Anderson, Jr., United States District Judge.


Date: October 10. 2019                                                       CLERK OF COURT


                                                                                                 s/Debbie Stokes
                                                                                         Signature of Clerk or Deputy Clerk
